TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 7, 2022



                                    NO. 03-22-00171-CV


                                  Juan Enriquez, Appellant

                                               v.

                              David Callender, M. D., Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                 DISMISSED FOR WANT OF PROSECUTION
                    OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on January 19, 2022. Having

reviewed the record, the Court holds that Juan Enriquez has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.